DETAILED ACTION
This office action is responsive to communication filed on December 20, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Tsai (Reg. 67,488) on January 19, 2022.

The claims are amended as follows:

Claim 1, Page 2
Line 10 of Claim 1, insert a semicolon --;-- after “corresponding analog output voltage” 

Allowable Subject Matter
Claims 1-4, 6-13 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Claim 1 is amended to recite all of the limitations of previously objected-to claim 5, and is thus allowed for the reasons provided with respect to claim 5 on page 11 of the Office Action filed October 14, 2021.



	Claim 18 is allowed for at least the reasons provided by Applicant on pages 10 and 11 of the reply filed December 20, 2021.

	Claims 19-22 are allowed as depending from an allowed claim 18.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696